internal_revenue_service department of the treasury 00-00r89 number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-132259-02 date date legend decedent daughter accountant firm date date date date date accountant’s attorney internal_revenue_service agent state state plr-132259-02 dear this is in response to your letter of date requesting a ruling under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the facts submitted and representations made are as follows decedent died on date decedent's gross_estate included a cattle ranch that is located in state and state daughter who is acting as executrix hired accountant a licensed certified_public_accountant to prepare decedent’s form_706 accountant is associated with firm which specializes in agricultural tax matters decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was timely filed on date however the estate did not claim a deduction under sec_2057 of the internal_revenue_code for the cattle ranch did not enter into or file the agreement referred to in sec_2057 and did not file a schedule t qualified_family-owned_business_interest qfobi deduction of form_706 therefore an election under sec_2057 was not made daughter represents that she retained accountant and relied upon accountant to advise her regarding the preparation of decedent’s form_706 daughter further represents that she had no knowledge that she was required to make an election under sec_2057 in order to receive certain tax benefits accountant represents that he was not aware of the election under sec_2057 until date accountant filed a supplemental form_706 on date attempting to make an election under sec_2057 on date accountant’s attorney was informed by internal_revenue_service agent that the estate would need to request an extension of time under sec_301 to make the sec_2057 election in a letter dated date decedent's_estate requested an extension of time under sec_301 -1 and of the procedure and administration regulations to make an election under sec_2057 to deduct the adjusted_value of the qualified family-owned business interests under sec_2057 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure plr-132259-02 sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent’s death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides generally that for purposes of sec_2057 the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent’s family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family or at least percent of such entity is so owned by members of families and for subclause and at least percent of such entity is so owned by the decedent and members of the decedent’s family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 in a manner consistent with the regulations prescribed by the secretary the election once made is irrevocable under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-132259-02 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c ii provides that the interests of the government are normally prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter for making an election under sec_2057 this election should be made on a supplemental form_706 united_states estate and generation- skipping transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular the burden is on the estate to establish to the service’s satisfaction that all of the requirements of sec_2057 are met except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 plr-132259-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
